As filed with the Securities and Exchange Commission on January 4, 2012 Registration No. 333-126568 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Post-Effective Amendment No. 1 to Registration Statement No.333-126568 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MCCORMICK & SCHMICK’S SEAFOOD RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 20-1193199 (I.R.S. Employer Identification No.) 1orthrup Street, Suite 700 Portland, Oregon 97209 (Address of Principal Executive Offices) (Zip Code) McCormick& Schmick’s Seafood Restaurants,Inc. 2004 Stock Incentive Plan (Full Title of Plan) Tilman J. Fertitta 1510 West Loop South Houston, Texas 77027 (Name and Address of Agent for Service) (713) 850-1010 (Telephone Number, Including Area Code, of Agent For Service) Copy to: Steve Wolosky, Esq. Olshan Grundman Frome Rosenzweig & Wolosky LLP Park Avenue Tower 65 East 55th Street New York, NY 10022 (212) 451-2300 Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company¨ (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES This Post-Effective Amendment (the “Post-Effective Amendment”) relates to the Registration Statement on Form S-8 No. 333-126568 (the “Registration Statement”) registering 1,500,000 shares of common stock, $0.001 par value per share (“Common Stock”), of McCormick& Schmick’s Seafood Restaurants,Inc., a Delaware corporation (the “Company”), reserved for issuance under the McCormick& Schmick’s Seafood Restaurants,Inc. 2004 Stock Incentive Plan. On November 7, 2011, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Landry’s, Inc., a Delaware corporation (“Landry’s”), and Landry’s MSA Co., Inc., a Delaware corporation and a wholly-owned subsidiary of Landry’s (“Purchaser”).On January 3, 2012, pursuant to the Merger Agreement, Purchaser was merged with and into the Company (the “Merger”), with the Company surviving the Merger as a direct, wholly-owned subsidiary of Landry’s.At the effective time of the Merger, each share of Common Stock of the Company issued and outstanding immediately prior to the effective time of the Merger (other than shares owned by Landry’s, Purchaser, or the Company, or any direct or indirect wholly-owned subsidiary of Landry’s, Purchaser or the Company,and shares of Common Stock held by stockholders who are entitled to and properly exercise appraisal rights under Delaware law) was automatically converted into the right to receive an amount in cash, without interest thereon and less any required withholding taxes, equal to $8.75 per share. In connection with the Merger, the Company has terminated all offerings of the Company’s securities pursuant to its existing registration statements, including the Registration Statement.In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities that had been registered for issuance that remain unsold at the termination of such offerings, the Company hereby removes from registration all securities of the Company registered under the Registration Statement that remain unsold as of the date of this Post-Effective Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas, on the 4th day of January, 2012. MCCORMICK& SCHMICK’S SEAFOOD RESTAURANTS,INC. By: /s/ Tilman J. Fertitta Name: Tilman J. Fertitta Title: Chairman of the Board & President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Tilman J. Fertitta Chairman of the Board & President (Principal Executive Officer) January 4, 2012 Tilman J. Fertitta /s/ Richard H. Liem Vice-President, Treasurer & Director January 4, 2012 Richard H. Liem (Principal Financial Officer and Principal Accounting Officer) /s/ Steven L. Scheinthal Vice-President, Secretary & Director January 4, 2012 Steven L. Scheinthal
